Name: Commission Regulation (EC) No 453/2002 of 13 March 2002 adapting Council Regulation (EC) No 2201/96 and Commission Regulations (EC) No 1799/2001, (EC) No 2125/95 and (EC) No 3223/94 as regards the combined nomenclature codes for certain fruits and vegetables
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  foodstuff;  plant product;  beverages and sugar
 Date Published: nan

 Avis juridique important|32002R0453Commission Regulation (EC) No 453/2002 of 13 March 2002 adapting Council Regulation (EC) No 2201/96 and Commission Regulations (EC) No 1799/2001, (EC) No 2125/95 and (EC) No 3223/94 as regards the combined nomenclature codes for certain fruits and vegetables Official Journal L 072 , 14/03/2002 P. 0009 - 0012Commission Regulation (EC) No 453/2002of 13 March 2002adapting Council Regulation (EC) No 2201/96 and Commission Regulations (EC) No 1799/2001, (EC) No 2125/95 and (EC) No 3223/94 as regards the combined nomenclature codes for certain fruits and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products(1), as last amended by Regulation (EC) No 3290/94(2), and in particular Article 2(1) thereof,Whereas:(1) Commission Regulation (EC) No 2031/2001 of 6 August 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(3) has amended the Combined Nomenclature for certain fruits and vegetables and products processed from fruit and vegetables.(2) The following should therefore be adapted:- the table in Article 1(2) of Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(4), as last amended by Regulation (EC) No 1239/2001(5);- Article 1 of Commission Regulation (EC) No 1799/2001 of 12 September 2001 laying down the marketing standard for citrus fruit(6);- Article 1(1) and (2) of Commission Regulation (EC) No 2125/95 of 6 September 1995 opening and providing for the administration of tariff quotas for preserved mushrooms(7), as last amended by Regulation (EC) No 2541/2001(8);- the table in the Annex to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables(9), as last amended by Regulation (EC) No 807/2000(10).(3) The above adaptations should enter into force at the same time as Regulation (EC) No 2031/2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Joint Meeting of Management Committees for fresh fruit and vegetables and for processed fruit and vegetables,HAS ADOPTED THIS REGULATION:Article 1In the table in Article 1(2) of Regulation (EC) No 2201/96: ">TABLE>"is replaced by: ">TABLE>"and the text: ">TABLE>"is replaced by: ">TABLE>"Article 2In Article 1 of Regulation (EC) No 1799/2001: "- lemons falling within CN code 0805 30 10"is replaced by: "- lemons (Citrus limon, Citrus limonum) falling within CN code 0805 50 10."Article 3Article 1 of Regulation (EC) No 2125/95 is replaced by the following: "Article 11. Tariff quotas for preserved mushrooms of the genus Agaricus falling within CN codes 0711 51 00, 2003 10 20 and 2003 10 30, shown in Annex I, shall be opened subject to the conditions laid down in this Regulation.2. The rate of duty applicable shall be 12 % ad valorem in the case of products falling within CN code 0711 51 00 (Serial No 09.4062) and 23 % in the case of products falling within CN codes 2003 10 20 and 2003 10 30 (Serial No 09.4063). However, a single rate of 8,4 % shall apply in the case of the above products originating in Bulgaria (Serial No 09.4725) or Romania (Serial No 09.4726)."Article 4The Annex to Regulation (EC) No 3223/94 is replaced by the following: "ANNEXWithout prejudice to the rules for the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. The scope of the arrangements provided for in this Regulation is, for the purposes of this Annex, determined by the scope of the CN codes as they exist at the time of the adoption of the latest amendment of this Regulation. Where "ex" appears before the CN code, the scope of the additional duties is determined both by the scope of the CN code and that of the description of the products, and the corresponding period of application.PART A>TABLE>PART B>TABLE>"Article 5This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 34, 9.2.1979, p. 2.(2) OJ L 349, 31.12.1994, p. 105.(3) OJ L 279, 23.10.2001, p. 1.(4) OJ L 297, 21.11.1996, p. 29.(5) OJ L 171, 26.6.2001, p. 1.(6) OJ L 244, 14.9.2001, p. 12.(7) OJ L 212, 7.9.1995, p. 16.(8) OJ L 341, 22.12.2001, p. 80.(9) OJ L 337, 24.12.1994, p. 66.(10) OJ L 97, 19.4.2000, p. 6.